IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41128

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 356
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 7, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
WILLARD GENE FULLMER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of ten years, with four years
       determinate, for failure to register as a sex offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Willard Gene Fullmer pled guilty to failure to register as a sex offender. Idaho Code
§§ 18-8308, 18-8311. The district court sentenced Fullmer to a unified term of ten years, with
four years determinate. Fullmer appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Fullmer’s judgment of conviction and sentence are affirmed.




                                                   2